TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00796-CR
                                      NO. 03-18-00808-CR


                               Joshua Shane Meadows, Appellant

                                                 v.

                                  The State of Texas, Appellee


              FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
NOS. 16-3158-K26, 17-1500-K26, THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                             MEMORANDUM OPINION


              Appellant Joshua Shane Meadows entered an open plea of guilty to one count of

possession of a controlled substance in an amount of more than one gram but less than four grams

and one count of evading arrest with a vehicle. The trial court found Meadows guilty of these

offenses and made a finding that Meadows used a deadly weapon in the commission of evading

arrest. The court sentenced Meadows to eight years’ imprisonment for possession of a controlled

substance and ten years’ imprisonment for evading arrest.

              Appellant’s court-appointed attorney has filed motions to withdraw supported by

briefs concluding that the appeals are frivolous and without merit. The briefs meet the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86–87 (1988).

                Appellant’s counsel has represented to the Court that he has provided copies of the

motions and briefs to appellant; advised appellant of his right to examine the appellate record and

file a pro se brief; and provided appellant with a form motion for pro se access to the appellate

record along with the mailing address of this Court. See Kelly v. Smith, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766. To date,

appellant has not filed a pro se response.

                We have conducted an independent review of the record, including appellate

counsel’s briefs, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeals are frivolous.

                Counsel’s motions to withdraw are granted. The trial court’s judgments of conviction

are affirmed.



                                             ____________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Affirmed

Filed: August 20, 2019

Do Not Publish




                                                  2